Citation Nr: 1731221	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

2.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1945.  He died in May 2014, and the appellant is his son who bore the expense of the Veteran's last sickness or burial.  See 38 C.F.R. § 3.1000(a).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in May 2014.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in April 2015 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2017).

With regard to the increased rating claims for hearing loss and PTSD, the Board notes that these issues were adjudicated by the RO in a March 2014 rating decision.  Because the Veteran died in May 2014, just two months later, these claims remained "pending" at the time of his death.  See 38 C.F.R. § 3.1600(g)(1)(i) (2017) ("A claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.").   Accordingly, these claims remain pending for substitution purposes, as well, and the Board takes limited jurisdiction over the two issues in order to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, the Board notes that there are other unadjudicated claims that must be referred to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  As mentioned in the Board's January 2014 Remand, 

In the informal hearing presentation, the Veteran's representative stated that the record disclosed unadjudicated claims for increased ratings and claims for secondary service connection for a cardiovascular disability due to PTSD and alcohol abuse due to PTSD. . . .  [A]s the Veteran's representative has initiated such claims in the informal hearing presentation, the claims for increased ratings for . . . tinnitus, and malaria, and the claims for service connection for a cardiovascular disability due to PTSD and alcohol abuse due to PTSD are REFERRED to the RO for appropriate action.

However, the four claims identified above were not adjudicated in the subsequent March 2014 rating decision despite the Board's referral and remained "pending" at the time of the Veteran's death in May 2014.  See 38 C.F.R. § 3.1600(g)(1)(i) (2017) ("A claim is considered to be pending if the claimant had filed the claim with the [AOJ] but dies before the [AOJ] makes a decision on the claim.")  Accordingly, these four additional claims remain pending for substitution purposes.  Moreover, in the appellant's June 2014 application for burial benefits, he expressly stated that he is claiming that the cause of Veteran's death was due to service, raising the issue of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  As the Board does not have jurisdiction over any of the unadjudicated issues, the issues of (1) entitlement to a disability rating in excess of 10 percent for tinnitus, (2) entitlement to a compensable disability rating for malaria, (3) entitlement to service connection for a cardiovascular disorder as secondary to PTSD, (4) entitlement to service connection for alcohol abuse as secondary to PTSD, and (5) entitlement to the cause of the Veteran's death are all referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Issuance of a Statement of the Case to the Substitute Claimant for Increased Ratings for Bilateral Hearing Loss and PTSD

In December 2014, the appellant filed an Application for Accrued Amounts due to a Deceased Beneficiary (VA Form 21-601), which is deemed a request to substitute under 38 C.F.R. § 3.1010(c)(2) for any pending claims or appeals by the claimant.  As mentioned briefly in the Instruction, in April 2015, the RO issued a decision accepting the appellant as the Veteran's substitute claimant.  Although the RO reinstated the pending appeal for special monthly compensation, no further action was taken with respect to the pending increased rating claims for bilateral hearing loss and PTSD that were denied in a March 2015 rating decision that had not become final at the time of the Veteran's death in May 2015.  Because the time period for filing a notice of disagreement had not expired, these increased rating claims are deemed "pending" under 38 C.F.R. § 3.1010(g)(1)(i).  Accordingly, in order to put the matter in the correct procedural posture, a Statement of the Case adjudicating the increased rating claims for bilateral hearing loss and PTSD should be issued to the substitute claimant.

II.  Outstanding Private and VA Treatment Records

In February 2011, in conjunction with his claim for special monthly compensation, the Veteran provided an Authorization and Consent to Release Information to VA (VA Form 21-4142) and directed VA to "please pull all medical records as needed" from Dr. S. Gilani, M.D.  Despite the identification of outstanding private records from Dr. Gilani during this time period, however, no further action was taken to obtain them.  Additionally, the appellant submitted a copy of a doctor's note from Dr. G.K. Sloan of Family Care Associates of Northwest Florida, who wrote that the Veteran was a fall risk due to dysequilibrium, and the Veteran's death certificate indicated that he was an inpatient at May Medical Center Sacred Heart Health Center at the time of his death.  Inasmuch as it is contended that the Veteran's fall and loss of balance is related to his service-connected bilateral hearing loss and/or tinnitus and that the Veteran's death is related to service, these private treatment records may also be relevant to the current appeal for special monthly compensation, which requires an analysis of the effects of service-connected disabilities on the Veteran's daily needs.  See e.g. September 2011 Notice of Disagreement ("I do have a disability that causes me to fall on a regular bas[i]s, Hearing Loss with Tinnitus[.]  [B]ecause of the damage to my inner ear[,] the doctor states that I have a loss of equilibrium and this i[s] w[hat] causes me to be a fall risk, which i[n] return is why I require aid and attendance.").

Additionally, it appears that only VA treatment records through June 2013 from the VA Biloxi Healthcare System were obtained and reviewed in conjunction with the appeal.  See September 2016 Supplemental Statement of the Case.  VA treatment records viewable through the Legacy Content Manger Documents (LCMD) tab in the Veterans Benefits Management System (VBMS) note that the Veteran underwent a VA audiological evaluation in August 2009 at Pensacola, which resulted in an "ENT consult due to middle ear involvement (LE)."   However, no other subsequent records were obtained.  Thus, it appears there are outstanding VA treatment records from other VA facilities that should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case addressing the issues of entitlement to a disability rating in excess of 40 percent for bilateral hearing loss and entitlement to a disability rating in excess of 30 percent for PSTD.  These issues should not be certified or returned to the Board unless the substitute claimant submits an adequate substantive appeal following the issuance of the Statement of the Case.

2.  After obtaining any necessary consent and authorization from the substitute claimant, obtain outstanding private treatment records, to specifically include the previously identified private treatment records from Dr. Gilani for the time period since 2009 (see February 2011 consent form), from Dr. Sloan (see April 2015 doctor's slip), and from Bay Medical Center Sacred Heart Health Center.

3.  Obtain outstanding VA treatment records related to the Veteran's claims, to include any treatment records from Biloxi after June 2013 and VA treatment records from any other facility, including Pensacola, prior to the Veteran's death in May 2014.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to special monthly compensation.  If the benefit sought on appeal remains denied, in whole or in part, the substituted claimant should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

